DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 23 June 2022.
The amendment filed 23 June 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 23 June 2022.
Claims 1 and 2-13 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2015/0249102 A1; hereinafter “Terada”). Additional evidence provided by Lee et al. (article entitled Environmental reliability and moisture barrier properties of silicon nitride and silicon oxide films using roll-to-roll plasma enhanced chemical vapor deposition;  hereinafter “Lee”) and Oku et al. (article entitled Moisture Resistance of Insulating Films for Compound Semiconductor Devices;  hereinafter “Oku”) are relied upon by the Examiner.
Regarding claims 1 and 7, Terada teaches a photoelectric conversion element (abstract, Figs. 1-5) comprising: 
a photoelectric conversion layer that has a p-type impurity region and an n-type impurity region (silicon layer SI in Fig. 5 having p-type and n-type regions, i.e. PR and NR; ¶0078);
an insulating layer (insulating layer II1 as well as NF/OF which are nitride and oxide films respectively; ¶¶ 0082, 0096, and 0168) that overlaps with the p-type impurity region and the n-type impurity region so that the insulating layer directly contacts both the p-type impurity region and the n-type impurity region (see direct contact of insulating layer II1 with the n-type and p-type regions NR and PR of silicon layer SI in Fig. 5), the insulating layer having a groove outside the p-type impurity region and the n-type impurity region in a plan view of a main surface of the photoelectric conversion layer (see Figs. 4-5 showing SR/MK outside the p-type and n-type regions of PR, NR and also surrounding the regions of Fig. 5; ¶0113); 
a p-type electrode electrically connected to the p-type impurity region and an n-type electrode electrically connected to the n-type impurity region (see electrodes denoted with PA and GE, including metal wires M1, etc. in Fig. 5 which are electrically connected to the PR and NR regions, respectively in order for the device to function; Fig. 5 and ¶¶0081, 0084, 0096); and 
a barrier layer in the groove (see insulation film denoted with IF in the groove in Fig. 5 and can also be a silicon nitride material, meeting the limitations of instant claim 7; ¶0089-0090), the barrier layer having a lower moisture permeability than the insulating layer (insulating layer II1 made of silicon oxide and barrier layer IF made of silicon nitride; ¶¶0089-90 and 0168. This corresponds to the exemplary insulating material of silicon oxide and barrier layer of silicon nitride disclosed in the instant specification at ¶0104 on pages 24-25 and ¶0215 on page 60, and instant claims 7-10. Additionally, as evidenced by Lee and Oku, the water vapor transmission rate, corresponding to the claimed moisture permeability, of silicon nitride is lower than that of silicon oxide; Table 2 of Lee at page 5, and Oku page 179, paragraph 1. See MPEP 2112.01 I. & II.).
the groove penetrating the insulating layer in a thickness direction (see Fig. 5 showing SR/MK penetrating the insulating layer II1),
the photoelectric conversion element comprises a light receiving surface (¶0108); and
the p-type impurity region and the n-type impurity region are located closer to the light receiving surface than are the insulating layer, the p-type electrode, and the n-type electrode (surface with LNS corresponds to light incident surface of S2 and thus closer to the PR and NR regions shown in Fig. 5; ¶¶ 0077 and 0108).
Regarding claim 3, Terada teaches the photoelectric conversion element according to claim 1, and further teaches the photoelectric conversion layer has a characteristic of an n-type semiconductor or a p-type semiconductor (¶ 0077; see also Fig. 5 showing n-type and p-type regions of SI layer), and when the photoelectric conversion layer has the characteristic of the n-type semiconductor, an n-type high-concentration doping region is provided in the photoelectric conversion layer adjacent to the barrier layer, and when the photoelectric conversion layer has the characteristic of the p-type semiconductor, a p-type high-concentration doping region is provided in the photoelectric conversion layer adjacent to the barrier layer (layer has p-type characteristic or n-type characteristic including numerous regions NR and PR which are each adjacent the IF layer forming the barrier layer of the groove, and therefore includes the claimed “high-concentration doping region”, broadly recited).
Regarding claim 4, Terada further teaches the groove has a first groove and a second groove located outside the first groove (see additional groove SR in Fig. 5), and the photoelectric conversion layer has a characteristic of an n-type semiconductor (¶0077), a p-type high-concentration doping region adjacent to the barrier layer in the first groove, and an n-type high-concentration doping region adjacent to the barrier layer in the second groove (siliconSI having numerous regions PR, NR, and designated P such that any of the regions correspond to the claimed “p-type high-concentration doping region” and “n-type high concentration doping regions” adjacent to the first and second grooves, broadly recited).
Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claims 3 and 4 above, and further in view of Fujisawa et al. (US PG Publication 2002/0017655 A1; hereinafter “Fujisawa”).
Regarding claims 5 and 6, Terada teaches the photoelectric conversion element according to claims 3 and 4, respectively, as set forth above. However, Terada  is silent to the n-type high-concentration doping region and the p-type high-concentration doping region surround the p-type impurity region and the n-type impurity region in a plan view of the main surface of the photoelectric conversion layer. 
Fujisawa teaches photoelectric devices (abstract; Fig. 2A). Fujisawa teaches a p+ semiconductor layer surrounds the lower doped p-region extending to the plan view (see 13 surrounding layer 11) in order to form a take out portion for the p-region and isolate the junction from other elements (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terada and include a p+ type region surrounding the p-type region in order to form a take out portion for electricity and isolate the junction from other elements. Furthermore, it would have been obvious to additionally include a n+ type region surrounding the n-type region of Terada for the same reason, to form a take out portion for electricity and isolate the junction from other elements, as taught above by Fujisawa. The modification would necessarily result in the claimed high concentration p-type and n-type regions surrounding the p-type and n-type regions, respectively, in a plan view of the main surface of the device, as recited in claims 5-6.
Regarding claims 8 and 9, modified Terada further teaches the barrier layer includes a metal material or silicon nitride (see combination above and Terada ¶0089-0090).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 4 above, and further in view of Shimizu et al. (US 2012/0000512 A1; hereinafter “Shimizu”).
Regarding claim 10, Terada teaches the photoelectric conversion element according to claim 1, the limitations of which are set forth above. However, Terada is silent to the p-type electrode, the n-type electrode and the barrier layer include the same material. Terada teaches the electrodes include aluminum (¶0101
Shimizu teaches photoelectric devices (solar cells; abstract and  Fig. 6). Shimizu teaches the device includes a protective layer of multiple layers, including an outer layer (i.e. nitride film 26, metal film 27), and a lower insulating layer (intermediate film 25; ¶ 0083). Shimizu teaches the lower insulating layer is made of silicon oxide (SiO), and the outer layer includes silicon nitride and aluminum (26, 27; ¶ 0083). Shimizu teaches this configuration creates a low moisture permeability protective layer to the device, improving the barrier characteristic over others which allow moisture penetration (¶¶ 0003 and 0083).
The devices of Terada and Shimizu are analogous references in the field of photoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terada and use the insulation combination taught by Shimizu for improved moisture barrier performance, including aluminum/silicon nitride as the insulating material IF. Additionally, the selection of known materials based upon their suitability for their intended use supports a prima facie obviousness determination (see MPEP 2143 I. B. and 2144.07). The modification would necessarily result in the barrier layer (insulating film) made of aluminum/silicon nitride, and thus including the same material as the electrodes.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Funakoshi (US 2010/0200058 A1; hereinafter “Funakoshi”).
Regarding claims 12 and 13, Terada above teaches the photoelectric conversion element, which also corresponds to a photoelectric conversion module and an electronic device as claimed (see abstract). However, Terada is silent to the electronic device and photoelectric conversion module including a wiring substrate provided to overlap with the photoelectric conversion element.
Funakoshi teaches photoelectric modules (solar modules, abstract; Fig. 9). Funakoshi teaches a wiring substrate (200) is included and overlapped with the photoelectric device (solar cell 100) for electrical connection, to attain reliable connection, good electric characteristics, and for sealing the device (¶¶ 0001, 0006, 0045-0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terada and include a wiring substrate overlapped and electrically connected with the photoelectric device for sealing and reliable electrical connection, as taught above by Funakoshi, and because the combination of known prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination (see MPEP 2143.01 A.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Shen et al. (US 2010/0276670 A1; hereinafter “Shen”).
Regarding claim 11, Terada teaches the photoelectric conversion element according to claim 1, the limitations of which are set forth above. However, Terada is silent to the photoelectric conversion layer has mono-crystallinity.
Shen teaches photoelectric devices (abstract), and teaches the silicon substrate forming the photoelectric conversion layer can be formed of monocrystalline silicon (¶ 0165).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Terada and form the photoelectric conversion layer of monocrystalline silicon, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Terada teaches the features of amended claim 1, as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726